*275By the Court,
Coleman, J.:
This is an appeal from a judgment rendered in favor of respondent, and from an order denying appellant’s motion for a new trial. Both of the parties were candidates in the recent primary election for the Democratic nomination for district attorney of Humboldt County. A certificate of nomination was issued to appellant by the board of canvassers of the county.
A motion to dismiss the appeal was made by respondent, upon the grounds: (1) That there is no finding by the lower court that appellant is a qualified elector of Humboldt County; (2) that no opening brief was served upon respondent within the time fixed by order of the court; and (3) that no bill of exceptions was taken to the orders and rulings complained of by appellant.
As to the first contention, we may say there is no allegation in the complaint charging the appellant is not a qualified elector. On the other hand, in his answer there is an allegation that he is such qualified elector, which is not denied by the reply. The question of his qualification is not therefore an issue in the matter.
The fact that the opening brief of appellant was not served upon respondent until two hours after the time fixed by the court is not jurisdictional, and it is not contended that the respondent was in any way injured. Rev. Laws, 5358. There is in the record a bill of exceptions, duly settled by the trial judge. The motion to dismiss must be denied.
The trial court found that there were only two candidates in the primary election for the Democratic nomination for district attorney — the appellant and the *276respondent. The court further found that there were 720 legal votes cast for the nomination of a candidate for district attorney, of which it found that Warren received 361 votes and Wilson 359 votes, thereby giving the former a majority of 2.
The result of the appeal depends on but one question, namely: Did the lower court err in counting certain ballots cast for respondent, wherein the voter indicated his choice by making a cross opposite respondent’s name with a lead pencil? The lower court admitted these ballots in evidence and counted them for respondent. If they had been rejected, it would have followed that appellant would have been declared the Democratic nominee for district attorney by the trial court.
It is contended by appellant that the pencil-marked ballots should be rejected. We think this contention must be sustained. It is a well-recognized rule in this state that in arriving at the intention of the legislature in enacting certain statutes we must ascertain the defects or evils of the former law and the remedy provided by the new law. Escalle v. Mark, 43 Nev. 172, 183 Pac. 387, 5 Am. Law Rep. 1512. With this rule in mind, let us look to the history of our legislation on the requirements as to the marking of ballots. In the year 1898 the law provided that ballots voted in the general election should be marked with a black lead pencil. Growing out of the general election of that year was a contest for the office of governor, which was decided by this court, and reported under the title of State v. Sadler, 25 Nev. 131, 58 Pac. 284, 59 Pac. 546, 63 Pac. 128, 83 Am. St. Rep. 573. One of the questions determined in that case was as to whether or not ballots marked with a blue pencil should be counted. The court, after observing that the chief purpose of the Australian ballot system then in use was to prevent fraud and corruption at the elections, made several allusions to the necessity of the “uniformity” of paper for the printing of ballots, of the printing of the same, and of the marking of ballots by the voters, finally saying:
*277“We believe it proper to suggest that certain amendments to the law as it exists will obviate many, if not all, of the objections made to the validity of the ballots. It is impossible, under the present system of marking with a pencil, to obtain uniformity in form of markings. This difficulty can be overcome by requiring, as in other states, that the markings shall be made with a rubber stamp.”
This decision was rendered at the July term, 1899, of this court, and at the ensuing session the legislature so amended our statute as to require voters to indicate their choice of candidates for office “by stamping a cross or X * * * after the name of the person for whom he intends to vote. * * * ” Stats. 1901, p. 112. The action of the legislature, following so closely upon the recommendation of this court, can be entitled to but one interpretation, and that is that it sought to require a uniform system of marking ballots by electors, and that such uniform markings should be by stamping, as indicated. This conclusion is, to our minds, too obvious to call for prolonged consideration at our hands.
A few years after this amendment, this court was called upon to pass upon an election contest in Strosnider v. Turner, 30 Nev. 155, 93 Pac. 502, 133 Am. St. Rep. 712, wherein the court, carrying out the theory of uniformity in the marking of ballots, held that a cross stamped upon the ballot after the name of the candidate, -but outside of the square intended for it, should not be counted; and in the more recent case of State v. Baker, 35 Nev. 300, at page 317, 129 Pac. 452, at page 457, this court refused to count pencil-marked ballots, simply saying: “Ballots having the following defects are also rejected: Crosses made with a lead pencil or pen. * * * ”
In rejecting these ballots without further comment, the court evidently concluded that the purpose of the legislature to require that all voters should indicate their choice by stamping the ballot was so clear that *278there was no room for interpretation or construction. And this was a reasonable view for the court to have taken. For us now to hold otherwise would be to nullify the clear import of the statute. If one voter may indicate his choice with a black lead pencil, another may do so with a blue one, another with a red one, and others with pencils of as many colors as are manufactured. Indeed, if such could be the casé, why might not a voter indicate his choice in any method peculiar to his liking. In such circumstances, what would become of the uniform system of marking sought to be required by the legislature? Would not the clear legislative enactment be entirely nullified.? Eespondent contends that the primary election law does not require that a voter’s choice shall be indicated by stamping a cross. We think this contention cannot be sustained. Section 29 of the primary election law (Stats. 1917, p. 276) provides that the provisions of the general election law, except where otherwise specified, shall apply; furthermore, the primary act, in sections 16, 17, and 18, clearly indicates that the method by which the voter shall indicate his choice shall be by stamping his ballot.
Our attention is directed to a recent opinion of the Supreme Court of California in the case of Castagnetto v. Superior Court, S. F. No. 10,413, 209 Pac. 549, wherein that court held that pencil-marked ballots should be counted. We decline to be controlled by that decision, for the reasons we have given.
But respondent contends that the entire spirit of the primary and general election laws, as expressed in different sections of the statutes to which our attention is directed, is that the intention of the voter must control when that intention can be ascertained. In a general way, this is undoubtedly true; but, as all statutes on this subject are in pari materia, and must be read together, we must harmonize those provisions of the law with the provisions requiring the uniform stamping of the ballots by the voters, at the same time upholding the provisions requiring the voter to indicate his *279choice by stamping a cross opposite the name of the party for whom he wishes to vote.
We are now brought to a consideration of the evidence, and may with propriety say that prior to the argument upon the merits a motion was made by respondent for an order for a diminution of the record in the case so as to bring to our attention certain ballots claimed.to have been introduced in evidence upon the trial, but which are not referred to in the bill of exceptions settled by the trial court and certified up pursuant to said bill of exceptions. The court declined to make an order, and declines to consider those ballots, for the reason that the rule relative to the making of an order for a diminution of the record contemplates a bringing up of a part of the record as made in the lower court, which through oversight has not been brought up. It does not contemplate the bringing up of evidence not embodied in a bill of exceptions. While it is to be regretted that a portion of the evidence is not before us, that is a matter over which we have no control. From a colloquy between counsel, we infer that counsel for appellant sought to have certain ballots embraced in the bill of exceptions, but that respondent, contemplating taking an appeal, desired to have such ballots embraced in a bill of exceptions, which he desired to have settled independent of the one before us, and therefore the court did not insist that all of the ballots which were in dispute should be made a part of the bill of exceptions before us, if there be such ballots.
But we are confined in the consideration of the case to the ballots mentioned in the bill of exceptions (Corcoran v. Dodge, 45 Nev. 406, 204 Pac. 879, and cases there cited), wherein the court certifies that the bill of exceptions is allowed and approved and contains the substance of all of the material evidence relating to the point or points involved, and that the same is correct. Among the ballots which are made a part of the bill of exceptions are three counted for the respondent, wherein the voter indicated his choice for respondent by *280marking a cross with a lead pencil opposite the name of the respondent. From what we have said, the pencil-marked ballots should not have been counted by the lower court for the respondent, but should have been rejected. By rejecting these ballots, so counted for the respondent, his vote, instead of being 361, is 358, thereby giving appellant a majority of 1.
It appears from the bill of exceptions that the trial court admitted in evidence, and counted for the respondent, certain ballots containing numbers printed on the back thereof. Appellant objected to the admission into evidence of these ballots, for the reason that they bore identifying numbers. The numbers thus appearing upon the respective ballots were legally printed thereon, but the election officers in tearing off the ballots from the stubs did not tear along the perforated line, leaving portions of the stubs containing the numbers mentioned. Section 46 of the general election law (Stats. 1917, c. 197), which, as we have said, is incorporated into and made a part of the primary law, provides that—
“No ballots shall be deposited in the ballot-box unless the water-mark, * * * appears thereon, and the slip containing the number of the ballot has been removed therefrom by the inspector.”
Counsel for appellant also contend that certain other ballots, which were counted by the trial court for respondent, should have been rejected as bearing identifying marks. We do not deem it necessary to pass upon these contentions, since appellant has a clear majority, even if the said ballots are properly counted for respondent.
For the reasons given, the judgment and order appealed from are reversed.
Ducker, J.: I concur.
Hart, D. J.: I concur.
Note — Sanders, C. J., being disabled from sitting in this case, Hart, District Judge, was designated by the Governor to sit in his stead.